Title: To Benjamin Franklin from John Vaughan, 13 December 1781
From: Vaughan, John
To: Franklin, Benjamin


Dear & Respected Sir
Cadiz 13 Decr. 1781
By Mr Jay’s & Mr Carmichaels interest I have at last got over the difficulties which the formers delicacy had thrown in my way & obtained permission to come to this place as a friend to America, an Indulgence I mean to profit of during a short period, intending to give the strongest proof I am able of my right to this title by embarking here in the very first American vessel which may offer in the Spring. I have already aprized my friends of this resolution & obtained their consent to my going to Philadelphia, object of my wishes as likely to be the seat of arts & Gouvernment. In this determination I have taken the liberty of throwing myself once more upon your favor encouraged by your past kindness & emulous of the Sanction of a person to whom the country is so much indebted, & whose good word will lay open to me the esteem of the good & virtuous. Such a Sanction always desirable upon embarking in a new country & Cause is from my name & connections particular necessary to me, to which I may add my wish of being distinguished from the crowd of those who will probably be now led there, by the Sunshine of Success. Might I be alowed to make a further request, it should be that you would kindly favor me with any advice or directions of conduct which might put me in a way of not disappointing the expectation that may be formed of a person recommended by you; when I consider the employment you have, I am almost afraid of having proceeded too far, but I hope its importance to me will be my excuse.
But while asking for new favors let me not forget to return my most grateful thanks for those already recieved amongst which I do not reckon it the least the being brought acquainted with your aimable & worthy Disciple Mr. Carmichael who possesses the happy talent of making friends of all who know him. By his means I recieved a few days since the important news of Cornwallis’s being taken with his army. I congratulate you sincerly on this happy event & hope it will have a notable effect in hastening the proceedings of this dilatory court. This Success together with the late one of General Green against the Charles Town garrison has happily entirely freed the Southern Colonies from the Sufferings they have So long experienced.— I should be happy if you chose to convey by My hands any letters or papers to America, no better occasion offering; Mr Carmichael would transmit them to me. I mention this circumstance thus early, as I think of going in a vessel Soon expected here to Sail in February & from the dispatch used here She might Sail before you could be informed of her arrival.
May heaven grant you life & health to finish the great work you have So Successfully begun, for the country’s good & satisfaction of your friends amongst whom I humbly presume to inscribe the name of your much obliged & affect. disciple
Jno Vaughan
 
Addressed: To / His Excellency / Dr. Benj. Franklin Ambassador / of the United States of America in France / Passy
Notation: Vaughan, John, Cadiz 13. Decr. 1781.
